Citation Nr: 0020428	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of a proper initial rating for residuals of 
a sinusotomy with sinusitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for post-surgical 
scars of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to January 
1992.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issue of the determination of the proper initial rating 
for the residuals of sinusotomy with sinusitis is the subject 
of a REMAND which follows this decision on the other issue in 
appellate status.


FINDING OF FACT

The veteran's post-surgical facial scars are moderately 
disfiguring.


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for post-
surgical scars of the face have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.118, Diagnostic Code 7800 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his sinusitis produces 
headaches several times per day, and he reported during his 
April 2000 Travel Board hearing that he has constant purulent 
discharge.  He has further stated that the scar above his 
left eyebrow is painful and disfiguring, and that the VA 
examiners have ignored his complaints concerning pain and 
tenderness.  The Board initially finds his claims plausible 
and capable of substantiation; they are therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Moreover, the RO has obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim for an increased evaluation for his 
service-connected facial scars.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because the veteran appealed his initial 
ratings, the rule set forth in Francisco v. Brown, 7 Vet. 
App. 55 (1994), that the present level of disability is of 
primary importance, is not applicable.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Therefore, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
staged ratings.  Id. at 125. 

Service connection was established for residuals of a 
sinusotomy with sinusitis in a December 1993 rating decision 
and a 10 percent disability evaluation was assigned effective 
from June, 7, 1993 under Diagnostic Code (DC) 6510.  At that 
time, service connection for disfigurement of the face and 
nose was denied.  The veteran appealed both the rating 
assigned his sinusitis as well as the denial of service 
connection for scars.  However, in August 1995, and following 
a hearing at the RO, a Hearing Officer noted that service 
connection had been established for the veteran's facial 
scars, but the question was whether such scars warranted a 
separate compensable evaluation which he concluded did not.  
In a September 1995 rating decision, the disability at issue 
was recharacterized as residuals of sinusotomy with chronic 
sinusitis and tender scar.  The 10 percent disability 
evaluation was continued.  In an April 1999 rating decision, 
the RO concluded that the veteran's post-surgical scars of 
the face could be and would be evaluated separately, but were 
still noncompensable.  The 10 percent disability evaluation 
was continued for the veteran's service-connected residuals 
of sinusotomy with chronic sinusitis.  

Under DC 7800, slight scars, disfiguring, head, face or neck, 
warrant a noncompensable evaluation.  Moderate, disfiguring 
scars warrant a 10 percent evaluation.  Severe scars warrant 
a 30 percent evaluation, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A 50 
percent evaluation is warranted for complete scars or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, DC 7800 (1999).

Most of the medical evidence collectively shows that the scar 
is non-tender and superficial.  According to one portion of a 
July 1993 examination report, the veteran had a one and a 
half-inch curved scar over both eyebrows on its medical 
aspect.  However, the "skin" examination contained in that 
report notes a 3.5 inch scar on the medial aspect of the 
eyebrows.  The scar was visible, superficial, and non-tender.  
On examination in May 1995, the examiner noted that the 
veteran had a 3 inch horizontal scar extending from above the 
middle of the right eyebrow and curving down in between the 
eyebrows and then extending horizontally to the middle of the 
left eyebrow.  There was a depressed area on the right side 
near the medial aspect of the right eyebrow and the examiner 
reported that there was tenderness in this area.  He also 
noted that there was tenderness in the scar and that there 
was about a 1/9 inch associated depressed area.  The scar was 
not attached to the underlying structure.  The veteran was 
reexamined in January 1999 since the May 1995 examiner 
findings appeared to be inconsistent with prior reports with 
respect to the tenderness of the facial scar in question.  At 
that time, the examiner indicated that the scar was linear, 
visible, superficial, and non-tender.  On the Nose, Sinus, 
Larynx, and Pharynx portion of that examination, the examiner 
described the scar as on the veteran's forehead and at the 
base of the nose.  He indicated that the scar was non-tender 
and that part of the underlying bone on the right was 
irregular but without tenderness.  

The veteran stated during his April 2000 Travel Board hearing 
that he believes that the scar is painful, and although he 
has told the VA examiners that the scar is painful, they have 
largely ignored him.  The veteran is certainly competent to 
testify as to his own symptoms, although the pain symptom is 
not corroborated by the vast majority of the VA examiners, 
who have repeatedly indicated that the scar is superficial 
and non-tender.  The Board notes that the RO has 
characterized the veteran's facial scars as not more than 
slightly disfiguring.  However, the Board notes that the scar 
is clearly visible and it is located on the veteran's face.  
The veteran has stated that the scar makes him uncomfortable 
and that he is constantly asked about it by other people who 
want to know how he acquired it.  From the evidence of 
record, the Board notes that the scar is relatively lengthy 
and rather prominently located near the center of the 
veteran's face.  The Board notes further that a portion of 
the scar has been described as "depressed."  From the 
various examination reports, the photographs and observations 
at a personal hearing, the Board finds that the scar in 
question can arguably be described as more nearly 
approximating a moderately disfiguring scar than a slightly 
disfiguring one.  As such, the Board finds that the veteran 
is entitled to a 10 percent disability evaluation for post-
surgical scars of the face.  38 U.S.C.A. § 5107; 38 C.F.R. § 
4.7.  

The Board has also considered rating the facial scars at 
issue under various other codes.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).  Scars which are 
poorly nourished and which are productive of repeat 
ulceration warrant a maximum 10 percent schedular evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Superficial scars 
which are tender and painful on objective demonstration also 
warrant a maximum 10 percent schedular evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Alternatively, a scar may be 
rated based on limitation of function of part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.  A rating in excess of 
the 10 percent for the scars at issue, therefore, is not 
provided for by either Diagnostic Code 7803 or Diagnostic 
Code 7804.  In addition, a rating in excess of 10 percent is 
not warranted for the veteran's facial scar under Diagnostic 
Code 7805 in this case as the veteran's scar is well healed 
and not objectively shown to be productive of functional 
impairment.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected post-surgical scars of the face have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) (1999) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the regulations governing the payment of monetary 
benefits, a 10 percent evaluation for post-surgical scars of 
the face is granted.



REMAND

As noted above, the Board finds that the veteran's claim for 
an increased rating for his service-connected sinusitis is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  
This finding is based in part on his assertion that his 
service-connected disability has increased in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When the 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a) (1991).  In this case, the Board finds that 
additional development of the evidence is necessary prior to 
appellate review of the merits of this issue.

In this regard, the Board notes that the veteran was afforded 
a VA hearing before the undesigned member of the Board in 
April 2000.  Based on a review of the veteran's testimony, 
the Board notes that additional matters have been raised that 
warrant consideration by the RO before the case is decided by 
the Board.  In this regard, the veteran testified at that 
hearing that his sinusitis has never been asymptomatic as 
reported by the examiner on most recent examination in 
January 1999.  He stated that he had constant drainage that 
required him to use a box of tissues per day, that he had 
headaches two to three times per day, and that his condition 
was of such severity that he had had several sinus infections 
over the preceding year that he had treated himself.  He also 
stated that he had been prescribed medication at VA which 
made him too drowsy to take and continue employment, and that 
he had regular appointments at six month intervals at the 
Wade Park VA Medical Center (VAMC) with an upcoming Ear, Nose 
and Throat appointment scheduled in April 2000.  He also 
indicated his willingness to undergo further VA examination 
to substantiate his testimony. 

The Board notes that the veteran's recent testimony, while 
more consistent with medical evidence from 1993 to 1996, is 
not consistent with the findings on most recent examination 
in January 1999.  At that time, the veteran claimed to 
experience headaches all the time since 1996.  The examiner, 
who indicated that he had reviewed the claims file, noted 
that the CAT scan in November 1996 of the sinuses revealed 
chronic sinusitis or mucocele (frontal sinus).  The veteran 
indicated that surgery was never performed.  The examiner 
reported that in his opinion, the veteran was asymptomatic as 
of January 1999, except for a history of headaches, and that 
the veteran claimed that he could still do his job fairly 
well.  The examiner diagnosed a history of frequent headaches 
as well as chronic frontal sinusitis and mucocele.  The 
examination was normal for paranasal sinuses (no sinusitis).  
An X-ray taken in January 1999 showed that the veteran had 
normal paranasal sinuses and no sinusitis.  The examiner 
hand-wrote an addendum in which he stated his belief that 
there were no significant residuals from sinusotomy, that 
there was no sinusitis, and the veteran had no disabling 
condition that would interfere with his work.  A CT scan in 
February 1999, which showed that there was mucosal thickening 
involving the frontal, ethmoid and sphenoid sinuses with 
"significant improvement" of the findings in comparison to 
the examination of November 1996.  The examiner also 
indicated that there was no bone destruction or mass lesion.

The Board finds that since the most recent examination 
revealed findings which are not consistent with some of the 
more remote medical evidence and which are contradicted by 
the veteran's recent testimony and in order to obtain a 
complete picture of the disability at issue, the RO should 
obtain all treatment records of the veteran from the Wade 
Park VAMC and schedule him for further examination that 
addresses the applicable rating criteria.  

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his disabilities 
from 1993 to the present, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  A specific 
request should be made for records 
relating to treatment of the veteran's 
sinusitis from the Wade Park VAMC. 

2.  A VA examination by an examiner in 
the appropriate specialty should be 
performed to determine the nature and 
severity of the veteran's service-
connected sinusitis.  The RO should 
ensure that the examiner has available 
the veteran's claims folder, a copy of 
this Remand, and a copy of the old and 
current rating criteria for sinusitis, 
which became effective in October 1996.  
All appropriate tests and studies should 
be accomplished at this time.  The 
examiner should elicit a detailed history 
from the veteran of the symptoms and 
impairment he has experienced as a result 
of his sinus condition.  The examiner 
should report all pertinent findings and 
state whether or not the sinusitis is 
manifested by headaches, pain and 
tenderness of affected sinus, and 
purulent discharge or crusting.  The 
examiner must express opinions as to (1) 
the etiology of the veteran's recurrent 
headaches and (2) the frequency and 
duration of incapacitating episodes (as 
defined by the VA Schedule for Rating 
Disabilities) of sinusitis.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

3.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to ensure 
that the above development has been 
completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review 
taking into consideration the concept of 
"staged ratings" outlined in Fenderson v. 
West, supra.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals



 

